NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, 13, 15, 16, 19, 20, and 21 in the reply filed on 29 March 2022 is acknowledged.  The traversal is on the ground(s) that there are groupings of related claims that are also generic to each identified species (i.e. in addition to the generic claims as identified in the requirement for restriction/election mailed 27 January 2022), and thus, it is further argued that the alleged species as set forth in said previous requirement for restriction/election are not mutually exclusive (see pages 2-3 of the remarks filed 29 March 2022).  The Examiner respectfully notes that Applicant’s arguments have been fully considered but are moot, as examination of the instant application has resulted in the following determination:
Claim 1 is allowable. The restriction requirement between Species I-XV, as set forth in the Office action mailed on 27 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 January 2022 is withdrawn.  Claims 3-15 and 17-21, directed to Species I-XV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (i.e. allowable claim 1). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a light emitting module comprising: a light guide member comprising: an emission region defined by a sectioning groove, a light source placement part located in the emission region, and a light adjusting hole that, in a schematic top view, is located between the sectioning groove and the light source placement part; and a light source located in the light source placement part, wherein: a refractive index of an inside of the light adjusting hole is lower than a refractive index of the light guide member, in the schematic top view, the light adjusting hole is not positioned on a first straight line connecting a center of the light source and a farthest point in the sectioning groove, the farthest point being farthest from the center of the light source, the light adjusting hole has a first lateral face located closer to the light source and a second lateral face located opposite the first lateral face, at least one of normal lines to the first lateral face or at least one of normal lines to the second lateral face is oblique to a first direction being parallel to a second straight line that connects the center of the light source and a closest point in the sectioning groove, the closest point being closest from the center of the light source, and a width of the light adjusting hole in the first direction at a first position farthest from the second straight line is smaller than a width of the light adjusting hole in the first direction at a second position closest to the second straight line.
The closes prior art of record: Chen et al. (US 2018/0239076 A1), Tsai et al. (US 2008/0137335 A1), Shimizu (US 2012/0013811 A1), and Zhu et al. (US 2011/0109839 A1); teach or suggest various features of the claimed invention, but each of the above-cited references fail to disclose, or teach or suggest in combination: “…a width of the light adjusting hole in the first direction at a first position farthest from the second straight line is smaller than a width of the light adjusting hole in the first direction at a second position closest to the second straight line…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-21 are allowed as they depend upon and further limit allowed claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see US 2009/0067176 A1, to Wang et al., pertinent to a form of the light adjusting hole, US 2018/0356685 A1, to Jang et al., pertinent to the features of the light adjusting member. Additionally, please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/COLIN J CATTANACH/Examiner, Art Unit 2875